In the first of these actions the plaintiff is a stockholder and employee of the defendant United States Printing Company, and in the second the plaintiffs are employees of that corporation, but not stockholders. In all other respects the actions are identical, and they are based upon voluminous complaints which charge the defendants with conspiring and confederating to compel the defendant United States Printing Company to enter into an agreement with the several labor unions named as defendants to the effect that from and after January 1, 1904, the said printing company would employ none but members of the several stereotypers unions therein referred to, and would discharge all employees in its stereotypers' department who should refuse to avail themselves of the opportunity to become members of said unions. The various acts and proceedings by which this agreement was brought about are set forth in great detail, with appropriate allegations of their illegality, *Page 78 
and these are supplemented by the assertion that the agreement is void because induced by coercion. The complaints are further amplified by allegations that the agreement, thus unlawfully entered into with reference to the stereotypers' department of the United States Printing Company, is to be followed by similar agreements designed to control the action of that corporation in the conduct of all its other departments; that the effect of such action will be to cause the discharge of the plaintiffs and many others similarly situated and to prevent them from obtaining employment elsewhere; that owing to the peculiar and far-reaching methods employed by the labor unions referred to, and the fact that they are unincorporated bodies or associations composed of many hundreds of members, the plaintiffs have no adequate remedy at law, and will have no remedy at all unless the agreement between the United States Printing Company and these unions is declared void, and the defendants are restrained and enjoined from carrying out its provisions.
A preliminary injunction was issued, the specific provisions of which need not be recited, and that was subsequently modified in certain particulars. Thus the record stood when the case was brought to trial. Much evidence was introduced and some of it bears most cogently upon questions which lie at the very foundations of the relations between employer and employee, not merely as individuals but as organized bodies whose purpose it is to induce or exact rights and privileges which must interfere, more or less, with individual freedom of action. If these questions were open for consideration by this court they would be interesting and perplexing, for they involve legal and sociological problems of the highest importance. But they are not open to us. The unanimous affirmance by the Appellate Division of the judgment entered at Special Term limits our investigation to the correctness of the legal conclusions upon the facts found by the trial court. We are bound to assume that the facts found are supported by the evidence, and if the legal conclusions are sustained by these findings the judgment must be affirmed. *Page 79 
The learned trial court found that the execution of the agreement between the United States Printing Company and the several labor unions resulted in great financial benefit to the former, and disposed of the differences between the parties; that the agreement was not entered into for the purpose of gratifying malice against the non-union employees of the printing company or of inflicting injury upon them; that it was not the object of the defendants to compel the plaintiffs to join the unions; that no pressure, so imperative as to amount to compulsion, was exerted upon the printing company with regard to the discharge of the plaintiffs from their employment, and that there was no conspiracy to compel the plaintiffs to join the unions or solely to injure them in their employment.
Upon these findings of fact the learned trial court based the legal conclusions that the agreement was in all respects lawful; that it was not entered into under duress; that no unlawful act has been committed by the defendants, and that the complaint should be dismissed. These conclusions are in accordance with the decisions of this court arising out of similar or analogous conditions (National Protective Association v. Cumming,170 N.Y. 315; Jacobs v. Cohen, 183 id. 207; People v. Marcus,
185 id. 257), and the judgments in both actions must, therefore, be affirmed, with costs.
CULLEN, Ch. J., HAIGHT, WILLARD BARTLETT, HISCOCK and CHASE, JJ., concur.
Judgments affirmed.